Dissenting Opinion
DeBruler, J.
In my view, evidence that appellant, prior to the date of this offense, had been hospitalized and treated *260in a state psychiatric hospital, and that he had attempted suicide while in jail was admissible even though the appellant did not enter a plea of insanity. Such evidence is admissible as tending to prove that the appellant was suffering from a mental condition, not amounting to legal insanity, which might have affected his ability to form the requisite criminal intent. In addition, such evidence is competent in Indiana, in the absence of a plea of insanity, as “matter in mitigation”. Donahue v. State (1905), 165 Ind. 148, 74 N. E. 996. See Comment Note, 22 ALR 3d 1228. I would, therefore, vote to order a new trial.
Jackson, J., concurs.
Note.—Reported in 263 N. E. 2d 544.